DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 12/20/2020 contain 36 pages and over 900 references. The examiner has considered the references to the extent reasonably expected during normal examination time. 
If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. Further, it is noted that it is desirable to avoid the submission of long lists of documents when possible. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted by Applicant.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/691541, 62/607070, and 62/619579, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the limitations regarding the cyclical deposition-etch, recited in claims 1 and 24, do not appear to have adequate support in the prior-filed applications. Further, the limitations regarding the thickness being less than a thickness causing closure do not appear to have support in the prior filed applications. Further, the limitation “the molybdenum halide etchant comprises molybdenum pentachloride (MoCI5),” as recited in claims 12 and 25 do not appear to have adequate support in the prior-filed applications. Accordingly, claims 1-10, 12-14, 16-17, 19 and 20-25 do not benefit from the priority dates of the prior-filed applications.

Claim Objections
Claim 6 is objected to because of the following informalities:  “selected from the group comprising: a molybdenum oxyhalide” appears to be intended as “selected from the group comprising: a molybdenum oxychloride.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 12-14, 16-17 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 8,435,894; herein “Chandrashekar”) in view of Fu et al. (US Deposition of molybdenum thin films by an alternate supply of MoCl5 and Zn, 1998; herein “Juppo”). 
Regarding claim 1, Chandrashekar discloses in Figs. 2-3 and related text a method for filling one or more gap features on a substrate surface, the method comprising: 
providing the substrate comprising the one or more gap features into a reaction chamber (see step 201 and col. 7 lines 57-59); 
performing a first cyclical deposition-etch process (see Fig. 2) having at least one unit cycle to partially fill the one or more gap features, wherein each unit cycle of the first cyclical deposition-etch process comprises: 
flowing a precursor (e.g. tungsten containing precursor, see col. 9 line 2-3) and a second reactant (e.g. hydrogen, see col. 9 line 3) into the reaction chamber to coat the one or more gap features with a metal film (see step 203); and 
flowing an etchant (see col. 11 lines 11-14) into the reaction chamber, wherein the molybdenum halide etchant contacts the molybdenum metal film partially etching the metal film (see step 205); 
proceeding with the first cyclical deposition-etch process until at least one of the one or more gap features is partially filled with the metal film to a predetermined percentage thereby defining one or more partially filled gap features having an opening (see Fig. 2 and col. 16 lines 20-23), wherein the predetermined percentage ranges from 80 percent to about 95 percent, and wherein the first cyclical deposition-etch process provides the molybdenum metal film in each of the one or more gap features at a thickness that is less than a thickness causing closure of the opening of the one or more gap features (opening not closed, see e.g. third and fourth stages of Fig. 3; thickness of layer being 5% or more relative to cross sectional width, up to and including closed, see 
after the performing and proceeding steps, completely filling the one or more partially filled gap features with the metal film by performing a second cyclical deposition process having at least one unit cycle (see 213 and col. 17 line 35-38), wherein after completely filling the gap features, the molybdenum metal film in each of one or more gap features is formed without formation of a seam (see col. 7 lines 29-37).
Chandrashekar does not disclose
a molybdenum precursor to coat a molybdenum metal film;
a molybdenum halide etchant.
In the same field of endeavor, Fu teaches in Fig. 1 and related text a method for depositing a metal film (see [0043]) comprising
a molybdenum precursor (first process gas, see step 106 and [0029]; (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]) to coat a molybdenum metal film (see [0043] at least).
In the same field of endeavor, Juppo teaches a method for depositing a depositing a metal film comprising
a molybdenum halide etchant (see pg. 2850, col. 1, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chandrashekar by having a molybdenum precursor to coat a molybdenum metal film, as taught by Fu, and the etchant being a molybdenum halide etchant, as taught by Juppo, in order to achieve a metal film with high purity and low resistivity (see Fu [0006] at least), employ a method which decreases processing times and using precursors which are less corrosive to the components of the processing chamber (see Fu [0013]), and employ a known etchant of 
Note that the range disclosed by Chandrashekar overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized percent filled to be a result effective variable affecting seam formation (see Chandrashekar col. 7 lines 29-53 and col. 16 lines 20-28).  Thus, it would have been obvious to modify the device to have the percent filled within the claimed range in order to improve later filling steps and eliminate seam formation, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art. 
Additionally, in regards to the limitation “wherein after completely filling the gap features, the molybdenum metal film in each of one or more gap features is formed without formation of a seam,” 
Regarding claim 2, the combined device shows heating the substrate to a substrate temperature of between 300 °C and 700 °C (Chandrashekar: e.g. between 350°C and 400 °C, see [0046], which overlaps the claimed ranges).
Note that the range disclosed by Chandrashekar overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the substrate temperature to be a result effective variable affecting the deposition rate and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the combined method to have the temperature within the claimed range in order to decrease the manufacture time and/or to increase the uniformity and electrical characteristics of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), 
Regarding claim 3, the combined device shows regulating the pressure within the reaction chamber to greater than 20 Torr (Fu: 10-40 Torr, see [0053], which overlaps the claimed range).
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the chamber pressure to be a result effective variable affecting the deposition mechanism and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the temperature within the claimed range in order to ensure the process gases remain in the gaseous state, and/or to improve characteristics of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 4, the combined device shows wherein the flowing of the molybdenum precursor of each unit cycle of the first cyclical deposition-etch process comprises: contacting the yXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 5, the combined device shows wherein the molybdenum halide precursor (Fu: of the first process gas) comprises a molybdenum chalcogenide halide (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 6, the combined device shows wherein the molybdenum chalcogenide halide (Fu: of the first process gas) comprises a molybdenum oxyhalide selected from the group comprising: a molybdenum oxyhalide, a molybdenum oxyiodide, or a molybdenum oxybromide (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 7, the combined device shows wherein the molybdenum oxychloride comprises (Fu: of the first process gas) molybdenum (IV) dichloride dioxide (MoO2Cl2) (MOyXx, in the embodiment where M is molybdenum, O is included, and X is chloride, and the oxidation state of Mo is +4, for example, see [0029]-[0031]; note a common oxidation state for Molybdenum is +4).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the molybdenum oxychloride be molybdenum (IV) dichloride dioxide (MoO2Cl2) for the purpose of choosing from a finite number of identified, predictable solutions (oxidation states of Mo are known to be 0, +2, +3, +4, +5, +6, as supported by Encyclopedia Britannica; oxygen can either be included or excluded, see [0031], further the most common oxidation states of O and Cl are -2 and -1, respectively), with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). 
Regarding claim 9, the combined device shows wherein the first deposition-etch process and the second cyclical deposition process comprise an atomic layer deposition process (Chandrashekar: see col. 11 line 20-23).
Regarding claim 10, the combined device shows wherein the first deposition-etch process and the second cyclical deposition process comprise an cyclical chemical vapor deposition process (Chandrashekar: see col. 11 line 20-23).
Regarding claim 12, the combined device shows wherein the molybdenum halide etchant comprises molybdenum pentachloride (MoCI5) (Juppo: pg. 2850, col. 1, para. 1).
Regarding claim 13, the combined device shows wherein the one or more gap features. comprises a substantially vertical gap feature with an aspect ratio of greater than 2:1 (Chandrashekar: see col. 5 lines 63-65).
Regarding claim 14, the combined device shows wherein the one or more gap features comprises a substantially horizontal gap feature with an aspect ratio of greater than 1:2 (Chandrashekar: see col. 5 lines 63-65; note that the aspect ratio, i.e. height:width, is 1:2 when Fig. 3 is viewed rotated by 90 degrees).
Regarding claim 16, the combined device shows wherein the cyclical deposition process comprises depositing the molybdenum metal film directly on a dielectric surface (Fu: see [0014]).
Regarding claim 17, the combined device shows wherein the cyclical deposition process comprises depositing the molybdenum metal film directly on a metallic surface (Fu: see [0014]).
Regarding claim 21, the combined device shows wherein the molybdenum halide precursor (Fu: MOyXx) and the molybdenum halide etchant (Juppo: MoCl5) are different vapor phase reactants.
Regarding claim 22, the combined device shows wherein the thickness that is less than the thickness causing closure of the one or more gap features is dependent upon an aspect ratio of at least one of the one or more gap features (Chandrashekar: thickness of layer being 5% or more relative to cross sectional width, up to and including closed, see col. 9 lines 40-49; note that aspect ratio is a relationship between height and width, and thus the thickness being dependent on width would result in dependency on aspect ratio; see also optional repeating of cycle, col. 16 lines 20-28).
Regarding claim 23, the combined device shows wherein the flowing of the molybdenum halide etchant into the reaction chamber preferentially etches the molybdenum metal film in proximity to entrances of the one or more gap features, thereby maintaining an opening to the one or more gap features (Chandrashekar: see col. 10 lines 8-10). 
Regarding claim 24, Chandrashekar discloses in Figs. 2-3 and related text a method for filling one or more gap features on a substrate surface, the method comprising: 
providing the substrate comprising the one or more gap features into a reaction chamber (see step 201 and col. 7 lines 57-59); 
performing a first cyclical deposition-etch process (see Fig. 2) having at least one unit cycle to partially fill the one or more gap features, wherein each unit cycle of the first cyclical deposition-etch process comprises: 
flowing a precursor (e.g. tungsten containing precursor, see col. 9 line 2-3) and a second reactant (e.g. hydrogen, see col. 9 line 3) into the reaction chamber to coat the one or more gap features with a metal film (see step 203); and 
flowing an etchant (see col. 11 lines 11-14) into the reaction chamber, wherein the molybdenum halide etchant contacts the molybdenum metal film partially etching the metal film (see step 205); 
proceeding with the first cyclical deposition-etch process until at least one of the one or more gap features is partially filled with the metal film to a predetermined percentage thereby defining one or more partially filled gap features (see Fig. 2 and col. 16 lines 20-23); and 
after the performing and proceeding steps, filling the one or more partially filled gap features with the metal film by performing a second cyclical deposition process having at least one unit cycle (see 213 and col. 17 line 35-38), wherein the 
Chandrashekar does not disclose
a molybdenum precursor to coat a molybdenum metal film, wherein the molybdenum precursor comprises a molybdenum oxyiodide or a molybdenum oxybromide;
a molybdenum halide etchant.
In the same field of endeavor, Fu teaches in Fig. 1 and related text a method for depositing a metal film (see [0043]) comprising
a molybdenum precursor (first process gas, see step 106 and [0029]; MOyXx, in the embodiment where M is molybdenum, for example, see [0029]-[0031]) to coat a molybdenum metal film (see [0043] at least), wherein the molybdenum precursor comprises a molybdenum oxyiodide or a molybdenum oxybromide (MOyXx, in the embodiment where M is molybdenum and X is bromine or iodine, for example, see [0029]-[0031]).
In the same field of endeavor, Juppo teaches a method for depositing a depositing a metal film comprising
a molybdenum halide etchant (see pg. 2850, col. 1, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chandrashekar by having a molybdenum oxyiodide or a molybdenum oxybromide precursor to coat a molybdenum metal film, as taught by Fu, and the etchant 
Note that the range disclosed by Chandrashekar overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized percent filled to be a result effective variable affecting seam formation (see Chandrashekar col. 7 lines 29-53 and col. 16 lines 20-28).  Thus, it would have been obvious to modify the device to have the percent filled within the claimed range in order to improve later filling steps and eliminate seam formation, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. 
Additionally, in regards to the limitation “whereby, after the filling, the molybdenum metal film in each of one or more gap features is formed without formation of a seam,” although shown by the prior art it is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04 In the instant case it is the position of the Office that because the method of Chandrashekar, Fu, and Juppo shows all of the positively claimed process steps, the process would result in a structure having the intended feature of “formed without a seam.”
Regarding claim 25, the combined device shows wherein the molybdenum halide etchant comprises molybdenum pentachloride (MoCI5) (Juppo: pg. 2850, col. 1, para. 1).
Claims 1, 2, 4, 9, 12-14, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 8,119,527; herein “Chandrashekar”) in view of Juppo et al. (Deposition of molybdenum thin films by an alternate supply of MoCl5 and Zn, 1998; herein “Juppo”). 
Regarding claim 1, Chandrashekar discloses in Figs. 2-3 and related text, in the same manner applied to claim 1 above, all of the claimed limitations except
a molybdenum precursor to coat a molybdenum metal film;
a molybdenum halide etchant.
In the same field of endeavor, Juppo teaches a method for depositing a depositing a metal film comprising 
a molybdenum precursor to coat a molybdenum metal film (MoCl5 reduced to deposit Mo films, see pg. 2845, col. 2, para. 2).
a molybdenum halide etchant (see pg. 2850, col. 1, para. 1).

Additionally, in regards to the limitation “whereby, after the filling, the molybdenum metal film in each of one or more gap features is formed without formation of a seam,” although shown by the prior art it is noted that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2111.04
Regarding claim 2, the combined device shows heating the substrate to a substrate temperature of between 300 °C and 700 °C (Jupoo: between 400°C and 500°C, see pg. 2846, col. 1 , para. 2, which overlaps the claimed ranges).
Note that the range disclosed by Juppo overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 4, the combined device shows wherein each unit cycle of the first cyclical deposition-etch process comprises: contacting the substrate with a first vapor phase reactant comprising a molybdenum halide precursor (Juppo: MoCl5, see pg. 2850, col. 1, para. 1).
	
Regarding claim 9, the combined device shows wherein the first deposition-etch process and the second cyclical deposition process comprise an atomic layer deposition process (Chandrashekar: see col. 11 line 20-23).
Regarding claim 10, the combined device shows wherein the first deposition-etch process and the second cyclical deposition process comprise an cyclical chemical vapor deposition process (Chandrashekar: see col. 11 line 20-23).
Regarding claim 12, the combined device shows wherein the molybdenum halide etchant comprises molybdenum pentachloride (MoCI5) (Juppo: see pg. 2850, col. 1, para. 1).
Regarding claim 13, the combined device shows wherein the one or more gap features. comprises a substantially vertical gap feature with an aspect ratio of greater than 2:1 (Chandrashekar: see col. 5 lines 63-65).
Regarding claim 14, the combined device shows wherein the one or more gap features comprises a substantially horizontal gap feature with an aspect ratio of greater than 1:2 (Chandrashekar: see col. 5 lines 63-65; note that the aspect ratio, i.e. height:width, is 1:2 when Fig. 3 is viewed rotated by 90 degrees).
Regarding claim 22, the combined device shows wherein the thickness that is less than the thickness causing closure of the openings of one or more gap features is dependent upon an aspect ratio of at least one of the one or more gap features (Chandrashekar: thickness 5% or more of feature cross section, see col. 9 lines 40-49; note that aspect ratio is a relationship between height and width, and thus the thickness being dependent on width would result in dependency on aspect ratio).
Regarding claim 23, the combined device shows wherein the flowing of the molybdenum halide etchant into the reaction chamber preferentially etches the molybdenum metal film in proximity to entrances of the one or more gap features, thereby maintaining an opening to the one or more gap features (Chandrashekar: see col. 10 lines 8-10). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-7, 10, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16-18 and 25 of copending Application No. 16/105802 (herein “’802”) (reference application) in view of Chandrashekar and Juppo. 
Regarding claim 1, claim 1 of ‘802 teaches all of the limitations of claim 1 except the filling by a cyclical deposition-etch process the etchant being a molybdenum halide etchant, and predetermined percentage range.
In the same field of endeavor, Chandrashekar and Juppo teach the remaining claimed limitations as outlined in the rejection of claim 1 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in order to improve filling of the gap feature and reduce seam size and for the reasons associated with the teachings of Juppo as applied above.
Regarding claim 2, claim 14 of ‘802 teaches all of the additional limitations of the claims.
Regarding claims 4, 10, and 16, claim 1 of ‘802 teaches all of the additional limitations of the claims.
Regarding claims 5-7, claim 16-18 of ‘802 teaches all of the additional limitations of the claims.
Regarding claim 15, claim 25 of ‘802 teaches all of the additional limitations of the claims.
Claims 1-10, 16, 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 13-14 of copending Application No. 16/105745 (herein “’745”) (reference application) in view of Chandrashekar and Juppo. 
Regarding claim 1, claim 1 of ‘745 teaches all of the limitations of claim 1 except the filling by a cyclical deposition-etch process, the etchant being a molybdenum halide etchant, and predetermined percentage range. 
In the same field of endeavor, Chandrashekar and Juppo teach the remaining claimed limitations as outlined in the rejection of claim 1 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in order to improve filling of the gap feature and reduce seam size and for the reasons associated with the teachings of Juppo as applied above.
Regarding claims 2 and 3, claims 2-3 of ‘745 teach all of the additional limitations of the claims.
Regarding claims 4 and 16, claim 1 of ‘745 teaches all of the additional limitations of the claims.
Regarding claims 5-8, claims 5-8 of ’74 5teach all of the additional limitations of the claims.
Regarding claims 9-10, claims 13-14 of ‘745 teach all of the additional limitations of the claims.
Regarding claims 24-25, claim 1 of ‘745 teaches all of the limitations of claim 1 except the filling by a cyclical deposition-etch process and the etchant being a molybdenum pentachloride.
 In the same field of endeavor, Chandrashekar and Juppo teach the remaining claimed limitations as outlined in the rejection of claims 1 and 12 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in order to improve filling of the gap feature and reduce seam size and for the reasons associated with the teachings of Juppo as applied above.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but are not persuasive.
Applicant argues (page 8) Chadrashekar does not teach the claimed range of “predetermined percentage” because in one embodiment the fill percentage “is significantly less than the range required by claim 1,” and “in another embodiment ‘the feature may be completely closed during the deposition operation 203’.” 
In response, the examiner disagrees. Specifically, it is noted that a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (see MPEP 2123). In the instant case, Chandrashekar teaches in one deposition 203 of a cycle 204, the deposition proceeds “until the deposited layer…reaches a certain thickness” which “may depend on the cavity profile and opening size,” and examples of 5%-25% and completely closed are given. This disclosure reasonably conveys to the ordinary artisan a range of 5% or more, up to and including closed. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Additionally, Chandrashekar discloses the cycle 204 may be repeated one or more times in consideration of a variety of factors (see col. 16 lines 20-28). In other words, the thickness “to a predetermined percentage” after the first cyclical deposition-etch process is not limited to the thickness in one deposition cycle 203. Rather it can be interpreted as the thickness resulting from multiple deposition-etch cycles 204 including multiple depositions 203. Accordingly, no ordinary artisan would understand the disclosure of Chandrashekar to be limited to a single fill of only 5-25% thickness prior to proceeding to filling step 213.
Furthermore, Chandrashekar discloses that the process 204 is repeated based on “[c]onsiderations…includ[ing] overhang size, feature size, feature aspect ratio, feature bowing, as well as seam size and seam location requirements.” Thus one of ordinary skill in the art would readily recognize the thickness, and therefore the “predetermined thickness” to be a result effective variable affecting at least seam formation.  Thus, even assuming for the sake of argument that the disclosure of Chandrashekar itself does not teach the range of “predetermined percentage,” it would have been obvious to modify the device to have the percent filled within the claimed range in order to improve later filling steps and eliminate seam formation, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. 
Lastly, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. Instead, the disclosure simply recites that “In some embodiments, the cyclical deposition-etch phase 205 may be 
Applicant argues (page 8-9) the combination of Chandrashekar, Fu and Juppo is improper because “none of the references teach the use of a molybdenum containing material to both apply a molybdenum metal film and etch the molybdenum film, the proposed combination fails to disclose the subject matter of claim 1.”
In response, the examiner disagrees. Specifically, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (page 9) the combination of Chandrashekar, Fu and Juppo is improper because the Office Action relies on impermissible hindsight. Applicant specifically argues that because “the teaching of the use of molybdenum containing materials for both application of a molybdenum layer and etching that molybdenum layer is only present on the record in Applicant’s specification,” that “it logically follows that proposed combination of Chandrashekar, Fu and Juppo has been improperly gleaned from Applicant’s own specification.”
In response, the examiner disagrees. Specifically, it is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Further, applicant’s assertion that a combination of Chandrashekar, Fu and Juppo would have necessarily been gleaned from Applicant’s own specification because the combination of features is “is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (page 9-10) that “it is unclear why one skilled in the art would look to Juppo as a source of a molybdenum etchant when Juppo considers the etching of a molybdenum film layer as problematic.”
In response, the examiner disagrees. Specifically, it is respectfully noted that applicant appears to be misconstruing the teaching of Juppo. Juppo teaches a method of depositing molybdenum wherein MoCl5 is used as a precursor. The disclosure recites that the precursor used for deposition (MoCl5) was also observed to have an etching effect on the already deposited molybdenum film during subsequent cycles. As the desired result of the disclosed method was the deposition of the molybedenum film, the observed etching effect was considered “problematic” if not “balance[d]” in the deposition process (see pg. 2850, col. 1 para. 1). As one of ordinary skill in the art would readily recognize, this is because one would not want to etch away too much of the already deposited film in a self-defeating effort to deposit the film.
In regards to the current rejection, it is respectfully noted that Juppo is not relied upon to teach an etching step or a desirability of said etching step. Chandrashekar teaches a method including the cyclical deposition-etch process, but does not disclose the claimed etchant material. Juppo is relied upon solely to show that MoCl5 is known to be an etchant to a molybdenum layer. When applied to the method of Chandrashekar, which purposefully etches the molybdenum layer in the cyclical deposition-etch process, it is readily apparent that the etching effect of MoCl5 on molybdenum is not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/7/2022